DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 and 11-12 are currently under examination. Claims 2-10 and 13-14 have been cancelled. Claim 1 is amended.
Previous Grounds of Rejection
Regarding claims 1-3 and 5-14, the rejection under 35 U.S.C. 103(a) as being unpatentable over Yada et al. (EP 1249455 A1, applicants submitted in IDS) is amended as set forth below. Among them, claims 2-3, 5-10 and 13-14 have been cancelled.
Amended Grounds Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yada et al. (EP 1249455 A1, applicants submitted in IDS).
Regarding claim 1, Yada et al. teach a process of making phosphonium salt catalyst liquid ([0068]-[0069]) for the telomerization of butadiene comprising steps of charging Pd(OAc)2 (applicant’s elected Group 6 to 11 transition metal catalyst), triethylamonium 3-(diphenylphosphino)benzenesulfonate (applicant’s phosphorus ligand, applicant’s elected phosphorus ligand) and 2,7-octadien-1-ol (applicant’s elected species of alkenyl compound) in water ([0002] and [0065]-[0070]).
Although Yada et al. do not specific disclose the order of addition of each compound as per applicant claim 1, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, in  particularly the additions prior the chemical reaction occurs ([0065]-[0071]). 
Duplication of an actions step, and changing the sequence of performing the action steps is prima facie obviousness, see MPEP 2144.04. 
Regarding claims 11-12, Yada et al. teach the telomerization of butadiene  as the instant claims ([0069]-[0070]).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 07/05/2022 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicant argued that Yada fails to teach a method for producing a catalyst liquid comprising method steps in the order as recited. For example, Yada does not teach first performing addition of an alkenyl compound and addition of a phosphorus ligand, and then performing addition of a Group 6 to 11 transition metal catalyst as set forth in claim 1.
It was common at the time of filing to add a phosphorus ligand to a metal catalyst to prepare a reactive species and then add an alkenyl compound to convert the alkenyl compound to another substance. In contrast, the presently claimed subject matter requires addition of an alkenyl compound and a phosphorus ligand, and then performing addition of a Group 6 to 11 transition metal catalyst. 
Applicant argued that the Office has failed to set forth a prima facie case of obviousness with regard to the claimed subject matter insofar as Yada fails to teach or suggest the order of the steps as recited therein. 
The instant claimed subject matter requires addition of an alkenyl compound and a phosphorus ligand, and then performing addition of a Group 6 to 11 transition metal catalyst.. 
The instant claimed subject matter achieves unexpected results in view of Yada. The instant Specification paragraphs [0007], [0009], [0029], and Table 1, which disclosed that by adding the transition metal catalyst after addition of an alkenyl compound and a phosphorus ligand, the transition metal catalyst can be prevented from being blackened during storage of the catalyst liquid. 
Yada is not considered to avoid formation of an unstable complex of a Group 6 to 11 transition metal catalyst and phosphorus ligand, for example, or provide for early formation of a stable n-allyl complex of an alkenyl compound, a phosphorus ligand and a Group 6 to 11 transition metal catalyst as described in paragraph [0011] of the specification. Thus, contrary to the assertions set forth in the Office Action, the order of the steps does provide new and unexpected results over the cited art. 
Applicant further submits that generation of a catalyst as claimed shortens the preparation time as disclosed in the Example and paragraph [0029]. By first adding the phosphorus ligand to the alkenyl compound it can be efficiently dispersed. If the compounds were added at the same time, the localization of the phosphorus compound would be likely to increase, and as a result, it would take time to eliminate it. 
The instant claim amendments render the claimed subject matter even further commensurate in scope with the unexpected results achieved (Remarks, pages 3-5).
The Office respectfully disagrees. As discussed above, Yada et al. teach a process of making phosphonium salt catalyst liquid ([0068]-[0069]) for the telomerization of butadiene comprising steps of charging Pd(OAc)2 (applicant’s elected Group 6 to 11 transition metal catalyst), triethylamonium 3-(diphenylphosphino)benzenesulfonate (applicant’s phosphorus ligand, applicant’s elected phosphorus ligand) and 2,7-octadien-1-ol (applicant’s elected species of alkenyl compound) in water ([0002] and [0065]-[0070]).
Although Yada et al. do not specific disclose the order of addition of each compound as per applicant claim 1, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, in  particularly the additions prior the chemical reaction occurs ([0065]-[0071]). 
Duplication of an actions step, and changing the sequence of performing the action steps is prima facie obviousness, see MPEP 2144.04. 
Applicant is reminded that patents are part of the literature of the art, relevant for all they contain, and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP2123).
The unexpected results listed in Table 1 and 2 is insufficient to overcome the rejection of claims 1 and 11-12 as set forth above because:  the results demonstrated in Tables 1 and 2 are not commensurate in scope with the breadth of the claims, see below as to some specific examples.
For example, 
(1). 1,4-dioxane. The results presented in the Table 1 used water and sulfolane. However the current claims do not recites using 1,4-dioxane.
(2). Temperature and time. The results presented in the Table 1 were performance stirred the reaction mixture at room temperature for 10 minutes. However the current claims do not recite these reaction conditions.
(3). Alkenyl compound. The results presented in the Table 1 used a selected 2,7-octadien-1-ol. However the current claims recite using 1,7-octadien-3-ol.
(4). Group 6 to 11 transition metal catalyst. The results presented in the Table 1 used a selected Pd(OAc)2. However the current claims recite using other Pd precursor.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the critical factors (1,4-dioxane, reaction conditions, alkenyl compound, transition metal catalyst, etc.) fail to be commensurate in scope with the claims. Therefore, the rejection with respect to claims 1 and 11-12 under 35 U.S.C.103 (a) as set forth in the above office action stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738